Citation Nr: 1543502	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-14 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for bilateral pigmentary glaucoma (eye disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

As will be explained in further detail below, the evidence of record raises the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).  For purposes of clarity, this issue has been separately listed on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has asserted his eye disability has worsened since he was last examined by VA in June 2012.  See April 2014 VA Form 9 (substantive appeal).  Specifically, he has stated that his right eye is totally blind and his left eye has gradually lost more field vision.  He also reports using more drops, that he has undergone more surgical treatments, and that his night vision has decreased.  Id.  As such, a contemporaneous examination is necessary to determine the current severity of his eye disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

The Veteran's substantive appeal also reasonably raised the issue of entitlement to a TDIU.  See Rice, supra.  Specifically, the Veteran reported that his eye disability has caused a problem with his occupation as a truck driver, and he is no longer employed.  This portion of his claim must be developed.

Presently, the Veteran's service-connected disability does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU on a schedular basis; however, VA should refer to the Director of Compensation Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993). 

Finally, the Veteran has reported ongoing treatment at the Murfreesboro VAMC.  As the record contains VA treatment records through April 2014, updated VA treatment records must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice to inform him of the information needed to substantiate a claim of entitlement to TDIU.  In particular, request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, so that VA will have information concerning his past employment.  Explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate claim for a TDIU rating, to include on an extraschedular basis, and what VA will do.  

2.  Obtain all outstanding treatment records from the Murfreesboro VAMC from April 2014 forward.

3.  Then schedule the Veteran for a VA eye examination to determine the current severity of the Veteran's eye disability.  Provide the examiner with access to the Veteran's electronic claims file for review.  The examiner should report all findings in detail, and must describe the degree of occupational impairment attributable to the Veteran's eye disability.

4.  Thereafter, adjudicate the claims on appeal, to include consideration of whether the Veteran's claims file should be forwarded to the Under Secretary for Benefits or the Director of Compensation Service for the assignment of a TDIU rating on an extraschedular basis, in light of all the evidence of record.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

